The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Formal Matters
Claims 7 and 8 are cancelled.  Claims 37 and 38 are new.  Claims 1-6 and 9-38 are pending.  Claims 15-20, 25, 26, and 33-36 are withdrawn.  Claims 1-6, 9-14, 21-24, 27-32, 37 and 38 are under examination.
Priority
The instant application claims priority from US provisional application 62/839,918 filed on 4/29/2019.  
Information Disclosure Statements
The information disclosure statement (IDS) submitted on 4/13/2022 was filed after the mailing date of the non-final rejection on 3/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejections Withdrawn
	The rejection under USC 101 is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 112(b) for indefiniteness of the Markush group that contains compounds that are not glycosaminoglycans is withdrawn as applicant has amended the claim.
The rejection under USC 112(b) for indefiniteness of the Markush group that contains compounds that are not phospholipids is withdrawn as applicant has amended the claim.
	The rejection under USC 112(b) for indefiniteness of the structure in claim 5 as the applicant has amended the claims and provided arguments for the amendments.
	The rejection under USC 112(b) for indefiniteness of the concentrations in the claim is withdrawn as the applicant has amended the claims. 
	The rejection under USC 102(a)(1) over Wang is withdrawn per applicant’s amendment to incorporate the limitation of claim 8 into claim 1.  
	The rejection under USC 102(a)(1) over Kyo is withdrawn per applicant’s amendments and arguments.  Namely, Kyo does not provide for phospholipids, but for phosphorylcholine, which is a group of a phospholipid and not an actual phospholipid.  
	As these rejections are withdrawn, applicant’s arguments toward the withdrawn rejections are now moot.  

Maintained Rejections -Modified As Necessitated by Amendment and New Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-11, 13-14, 21-24, and 27-32 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yedgar US 20080113935.    
Applicant amended the claims to indicate there is a crosslinked glycophospholipid network.  If the composition has such compounds and can be crosslinked, it will form a crosslinked network.  
Applicant added new claims 37 and 38 that provide for amounts of the crosslinked polymeric network found in the formulations.  
Yedgar teaches a contact lens solution comprising a lipid or phospholipid moiety bound optionally via a spacer to a physiologically acceptable monomer, dimer, oligomer, or polymer via an ester or amide bond, and/or a pharmaceutically acceptable salt or a pharmaceutical product thereof (abstract).  Yedgar teaches optional bridging moieties to link compounds (paragraph 119).  The linking of phospholipid to items like hyaluronic is a crosslink (link between items).  The optional bridging moieties would allow for polymeric network formation.  Yedgar teaches phospholipids with hyaluronic acid and hyaluronic acid (2-2000 kDa, 2000-2,000,000 daltons) (table 1) including dipalmitoyl 1-PE.  Yedgar also provides for phospholipids with other glycosaminoglycans like chondroitin sulfate and heparin (table 1).  Yedgar provides for glycosaminoglycans from 30-100 kDa (paragraph 565). Yedgar teaches a compound in paragraphs 544-570 that has phospholipid-GAG (paragraph 564) conjugates bound by a Y linker/spacer (crosslink) (paragraph 567).  The Y spacers are “Y, according to embodiments of the invention, are straight or branched chain alkylene, e.g. of 2 or more, preferably 4 to 30 carbon atoms, —CO-alkylene-CO, —NH-alkylene-NH—, —CO-alkylene-NH—, —NH-alkylene-NH, CO-alkylene-NH—, an amino acid, cycloalkylene, wherein alkylene in each instance, is straight or branched chain and contains 2 or more, preferably 2 to 30 atoms in the chain, —(—O—CH(CH3)CH2—)x— wherein x is an integer of 1 or more” (paragraph 567).  Yedgar teaches contact lens packaging solutions and using the compounds with contact lenses (paragraphs 587-590).  Yedgar teaches 200 to 400 mOsm/kg as the tonicity of the composition (paragraph 594).  Yedgar teaches the pH of the solution being 6.0 to 8.0 (paragraph 592).  Paragraph 350 teaches phosphoryl with Z (choline as one option of Z).  Yedgar teaches the molar ratio of phospholipid to GAG being 1.5:1 to 20:1 and also ratios of 20:1, 2:1, 3:1 and 5:1 (paragraph 564).  Yedgar teaches lipid conjugates in a solution at a pH of 7.3 and an osmolarity of 250 mOsm/kg that are added with contact lenses to glass vials (containers) (paragraphs 659-661 and example 6 of Yedgar).  In table 1, spacers are provided including dicarboxylic acid and diamine, dicarboxyl group and carboxyl amino group, which are bifunctional linking groups.  Yedgar teaches other uses of the solution including multipurpose rewetting drops (paragraph 589).  Yedgar teaches concentrations of 0.1 to 10% w/v when used topically or intraocularly (paragraph 98).  
One of ordinary skill in the art at the time of instant filing would have provided a formulation of a phosphorylcholine containing phospholipid and hyaluronic acid that would react to form a crosslinked polymer by the teachings of Yedgar as Yedgar teaches using such items to make such compounds (conjugates of phospholipids and glycosaminoglycans).  Yedgar provides for linkages between compounds that would allow for networks to be formed.  Yedgar also provides making contact lens solutions and contact lens packaging products while teaching an embodiment where contact lenses and the solution are put in vials (standard vials are enclosed with a cap).  Yedgar provides for pH and osmolarity ranges for the solutions. Yedgar teaches sterilizing the formulations (paragraph 86).  Yedgar provides for more than one type of space (cross-link) that would allow for use of one, two or more cross-linking agents in making the polymer compound.  One of ordinary skill in the art would use the same cross-linking agent or different cross-linking agents depending on the strategy to form the compound.  Yedgar provides for concentration of the new claims.

Claims 6 and 12 in addition to Claims 1-5, 7-11, 13-14, 21-24, 27-32, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yedgar US 20080113935 and Kyo JP 2016056267.    
	The teachings of Yedgar and Kyo are presented above.  Both references provide for products with compounds that have phospholipid linked to glycosaminoglycans. 
	Kyo teaches using concentrations of phospholipid, glycosaminoglycan and cross-linking agent that are with ranges of the instant claims in making its phospholipid/GAG compounds.  Under example 1-3, 10 g of amino-group containing hyaluronic acid and 6.6 g of formylbutylphosphorylcholine and 90 g of solvent (9.3% of amino-group containing hyaluronic acid and 6.2% of the phosphorylcholine compound).  Examples 2-6 and 2-8 use hyaluronic acid phosphorylcholine.  Synthesis example 8 provided the use of 180 g water, 20 g hyaluronic acid and 10.6 g of 3- (3-dimethylaminopropyl) carbodiimide hydrochloride (EDC) (crosslinker) and 1.65 g of ethyelediamine cross-linker (12.25/212.25 or 5.8% of crosslinking agent).  Kyo teaches a hydrogel formed of covalently crosslinked structure (English translation and claims of Kyo).  
	One of ordinary skill in the art at the time of instant filing would utilize similar concentrations of agents in the prior art with the expectation of making a similar product which is a polymeric composition that contains polymers that are crosslinked to form a crosslinked network.  Both Yedgar and Kyo provide for making a glycosaminoglycan/phospholipid polymer compound, and thus, one of ordinary skill in the art would look to concentrations used in the prior art to make glycosaminoglycan/phospholipid based polymers and a composition with these crosslinked polymers that provides a crosslinked network.  	
Response to Applicant’s Arguments
	Applicant argues that Yedgar does not provide for the reaction product found in claim 1 after amendment.  The examiner disagrees.  The recitations of “a reaction product of one or more glycosaminoglycans, one or more phospholipids and one or more first crosslinking agents” and “bi- or polyfunctional crosslinking agent comprising two or more functional groups for reacting with functional groups of the one or more glycosaminoglycans and the one or more phospholipids” do not define a particular way that the three items are ordered when the product is formed.  Thus, if the prior art provides a compound that incorporates one or more glycosaminoglycans, one or more phospholipids and one or more first crosslinking agents that would be bi-or polyfunctional and have a capability of reacting with phospholipids and glycosaminoglycans, it will read on the claims even if they are not organized as phospholipid-crosslinker-glycosaminoglycan or glycosaminoglycan-crosslinker-phospholipid.  Examples of other combinations that meet the limitation is phospholipid-glycosaminoglycan-crosslinker or glycosaminoglycan-phospholipid-crosslinker.  Additionally, since the claim uses “comprising” as the transition phrase, the reaction product is not closed to only those three items meaning that other monomers or moieties can be present in addition to those three components.  In this case, Yedgar provides for phosphatidylcholine and other phospholipids linked to an X group via a spacer Y (paragraphs 107-111).  Yedgar teaches that X can be hyaluronic acid, chondroitin, chondroitin sulfate, heparin, heparan sulfate, dermatin and dermatan sulfate (paragraph 112).  Yedgar provides linking of phospholipid to X by spacer Y in embodiments (paragraph 113).  Various spacers are provided in Table 1 including bifunctional spacers and these are seen as being capable of linking phospholipid to the X groups including hyaluronic acid, chondroitin, and other glycosaminoglycans.  Since Yedgar provides teachings that provide for the instant claims, the rejection under USC 103 over Yedgar is maintained.    
	Applicant does not argue the combination rejection of Yedgar and Kyo.  As Yedgar is maintained Kyo is properly used to provide the limitations of dependent claims 6 and 12, which are to concentration of reactants used to make the reaction product, this rejection is also maintained.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613